DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to the reply filed on September 8, 2021.
Receipt and entry of the replacement drawings, the amended/replacement abstract, the amended title, the amendments to the specification, and the amended claims filed on September 8, 2021 are hereby acknowledged.
The amendment filed on September 8, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows, for example: all of the newly added underlined material on pages 3, 4, 6, and 7, the newly added underlined material at lines 10 and 14 of page 8, and, all of the newly added underlined material on page 9.
Applicant is required to cancel the new matter in the reply to this Office Action.
Election/Restriction
Claims 8 through 11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the various nonelected inventive groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 28, 2019 (as confirmed via the telephonic interview of March 29, 2019). 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings filed on September 8, 2021 are objected to because reference character 18 overlaps with the element that it represents in Figure 3 and is rendered illegible thereby.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 
The amended abstract of the disclosure filed on September 8, 2021 is objected to because it is written in a run-on fashion and because it does uses unclear terms (i.e., it is not clear which element is intended to be referred to by the indeterminate pronoun “it” in the last sentence.  Correction is required.  See MPEP § 608.01(b).
The amendment filed on September 8, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows, for example: all of the newly added underlined material on pages 3, 4, 6, and 7, the newly added underlined material at lines 10 and 14 of page 8, and, all of the newly added underlined material on page 9.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claims 1 through 7 are objected to because of the following informalities, for example: “the device consists of” [claim 1, line 2] should be replaced with “the device comprises” because using “consists” would preclude any additional elements being recited in the dependent claims or existing in the inventive device; “selected from a group consisting of” [claim 2, lines 4-5] should be replaced with “selected from the group consisting of” in order to be in proper Markush form; and, claims 3 and 4 are now each written as two separate sentences which is not the proper format for a claim. Claims 5 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 through 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly recited limitations relating to the inventive device consisting of only the elements recited in base claim 1 to the exclusion of other elements, the recitation of “at least a tuned detection element” in base claim 1, for example, are not supported by the originally filed disclosure and thus represent impermissible new matter added after filing of the instant application. Claims 3 through 7 are rejected at least for depending from a rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In other words, claims 1 through 7 are rejected as failing to clearly define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The claim(s) are narrative in form, written in a run-on fashion, and replete with indefinite language, thus failing to conform with current U.S. fashion. The structure which goes to make up the device must be clearly and positively specified by the claims. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
By using the limiting transitional term “consists of” in line 2 of base claim 1, any additional elements are precluded from being recited in dependent claims 2 through 7, thus further rendering these dependent claims indefinite with regard to the scope of protection sought by these dependent claims.
Also, for example, the limitation “selected from a group comprising” in at least claim 2 is an example of what is called a Markush group, and should be replaced with 
Additionally, exemplary language (i.e., “i.e. in the RF range” as newly added to base claim 1) should be avoided in the claims, as all of these render the claims less clear with regard to the metes and bounds of protection sought by the claims. 
Also, relative terms such as “medium” and “high” and “about”, all as used to describe ranges of desirable frequencies in the claims also fail to clearly set forth the metes and bounds of protection sought by the claims.
Allowable Subject Matter
The non-application of prior art against the claims should not be construed as an indication of allowable subject matter in the claims, but rather as an indication of the extent to which these claims are indefinite. 
The following claim drafted by the examiner and considered to distinguish patentably over the art of record in this application is presented to applicant for consideration: 
A device for controlling the functioning of a heat exchanger, the device comprising:
a medium or high frequency electric generator for generating an electric quantity in the form of an electromagnetic field;
at least an emission element, disposed in an emission point or zone connected to the electric generator and associable to the heat exchanger, configured to generate in the 
at least a detection element, disposed in a detection point or zone, distanced from the emission element, and not in physical contact with the emission element and outside of 
outside the exchanger itself, associable to the heat exchanger and configured to detect a value of the electromagnetic field received in the detection point, with respect to the value generated by the electromagnetic field and emitted by the emission element at the emission point;
a detector, connected to the detection element to determine the functioning conditions of the heat exchanger as a function of the electromagnetic field detected in the detection point or zone, and,
a modulation and de-modulation system able to recognize the specific exchanger monitored in the presence of other exchangers or disturbances.
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bezek (U.S. Patent No. 4,649,713) currently represents the closest prior art of record relative to base claim 1 as written.
The applicant is advised that no new matter can be added to the disclosure or to the claims. The applicant is also advised that, it may be possible to overcome the aforementioned prior art rejections by more clearly specifying both the various critical structural elements of the instant invention and the operational interrelationships of these elements. 
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an 
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the appropriate required appeal fee. 
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909.  The examiner can normally be reached on Monday-Saturday, flexible.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763